Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142759                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 142759                             Brian K. Zahra,
  In re C.I. MORRIS, Minor.                                         COA: 299471                                       Justices
                                                                    Wayne CC Family Division:
                                                                    08-483987

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  resolving the respondent father’s appeal, and we REMAND this case to that court for
  reconsideration of the respondent father’s appeal in light of the confession of error by
  petitioner Department of Human Services regarding the failure of it and the Wayne
  Circuit Court, Family Division, to comply with the notice requirements of the Indian
  Child Welfare Act (ICWA), 25 USC 1901 et seq. See 25 USC 1912(a) and MCR 3.980
  [deleted effective 5/1/2010].

         We retain jurisdiction. On remand, in order to expedite reconsideration of the
  respondent father’s appeal, we DIRECT the Court of Appeals to issue an opinion within
  28 days of the date of this order, and to file a copy of that opinion with the Clerk of this
  Court. In the event that the Court of Appeals orders the case remanded to the Wayne
  Circuit Court, Family Division, for further proceedings to resolve the ICWA notice
  violation, as requested by the petitioner, we ORDER such remand proceedings to be
  stayed until after the case returns to this Court for completion of our review of the Court
  of Appeals opinion. See MCR 7.302(I); 7.209(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 22, 2011                      _________________________________________
           y0419                                                               Clerk